The writer of this dissent fully concurs in what has been said in the opinion filed for the court by Chief Judge Bond, except in reference to the appeal in the case of James Redmond and wife. In the view here entertained the conclusion of the court that the writ of mandamus should issue in that case seems unsound.
Redmond and his wife bought an automobile of a dealer to whom it had been sold by H, who had the title and was its owner before October 1st, 1939. The automobile had been separately valued and assessed to H, as had his other tangible personal property, which consisted of household furniture. The city rendered H separate bills for the two *Page 116 
forms of tangible personal property. H paid all the taxes due and owing upon the valuation and assessment of his automobile for taxation at the rate levied uniformly upon all his tangible personal property, but he did not pay the residue of his taxes, which remained due and owing on account of the valuation and assessment of his other personal property for the years 1939 and 1940. It is because of this default of H that the Motor Vehicle Commissioner refused to issue a new certificate of title to Redmond and wife.
The statutory authority and direction to the Commissioner of Motor Vehicles to refuse to issue or transfer any plate, marker or certificate of registration of title for any motor vehicle, unless he is satisfied that all taxes due and owing thereon have been paid, originated with chapter 412 of the Acts of 1924, and applied exclusively to the City of Baltimore. It was held inBaltimore v. Fine, 1925, 148 Md. 324, 325, 129 A. 356, that thead valorem tax levied upon the valuation and assessment of an automobile was not made by the statute a separate and distinct tax, but that this charge and that based upon the valuation and assessment of the person's other tangible personal property constituted but a single yearly tax demand, which the taxpayer could not compel the collector of taxes to receive in part with reference to any particular item of tangible personal property included in the valuation and assessment. Nor did the subsequent amendments of this statute, so that its mandate was extended to the counties of the state, and some of the municipalities within the counties of the state, change the rule with reference to the City of Baltimore. It is quite true that by the provisions of the later statutes the respective county commissioners of the several counties of the state are commanded to provide separate valuations, assessments, and tax bills for every motor vehicle subject to taxation in every county, and that the tax levied and thus ascertained is "permitted except in Baltimore City to be paid separate and apart from the payment of all other taxes." Section 183 of article 56 of *Page 117 
Annotated Code (1935 Supplement). The legislative exception of Baltimore City is an express denial of any right of the taxpayer of Baltimore City to pay any amount less than the whole of the amount of the tax for a year levied upon his tangible personal property. In this manner, the General Assembly of Maryland declared its intention that there should be preserved to Baltimore City the benefit of compelling the whole ad valorem
tax on tangible personal property, for every year due and owing, to be paid as a condition precedent to the issuance or transfer of the certificate of registration or title, plate or marker for any motor vehicle owned in Baltimore City. If the taxpayer paid anything less than the total of the yearly tax on the advalorem value of all his tangible personal property, the collector acted in violation of the statute, and the taxpayer, at most, would be entitled to nothing more than a credit in the entire amount due.
The custom of rendering separate bills for the amount of taxes based upon the valuation and assessment of motor vehicles, and for the amount of taxes based upon the valuation and assessment of other tangible personal property, cannot nullify the explicit legislation which governs the subject matter. The endorsement on each bill of the notation: "Current and arrears tax bills for tangible personal property must be paid before the department will certify applications for tax or titles," demonstrates that there was no intention to give to the payment of either separate bill any other effect than a payment on account.
Nor, it is submitted, is this exception of the City of Baltimore an unconstitutional provision. The argument that the mentioned differences under the statute between the owner of a motor vehicle in Baltimore City and in a county deprive the owners of motor vehicles in Baltimore City of the equal protection of the law and of their property without due process of law was urged in denial of the constitutionality of the original statute (Acts of 1924, ch. 412), when it applied only to the City of Baltimore. *Page 118 
In the unanimous opinion of this court in the appeal ofGrossfeld v. Baughman, 1925, 148 Md. 330, 129 A. 370, these objections were rejected and the statute held constitutional. By that case it was held that the present statutory method adopted by the General Assembly of Maryland to enforce the payment of taxes on tangible personal property in Baltimore City as a prerequisite to the issue or transfer of any plate or marker, certificate of registration or title for any motor vehicle owned by the taxpayer is not a deprivation of property without due process of law. 148 Md. 334, 335, 129 A. 370. And it was further determined that, without creating either inequality or discrimination in a constitutional sense, a general method for the collection of a tax within a distinct political division, such as the City of Baltimore, may be prescribed by the Legislature, although this method may differ from the method in force in the other political divisions of the State. 148 Md. pages 336-338, 129 A. 370. Stevens v. State, 89 Md. 669, 674,43 A. 929; Mt Vernon Cotton Duck Co. v. Frankfort Glass Ins.Co., 111 Md. 561, 568, 569, 75 A. 105; Miller v. WicomicoCounty, 107 Md. 438, 69 A. 118; State v. Shapiro, 131 Md. 168, 171-173, 101 A. 703; Dahler v. Washington Suburban SanitaryCommn., 133 Md. 644, 649, 106 A. 10; Sweeten v. State,122 Md. 634, 641, 90 A. 180.
The substantial effect of the later amendments made with reference to the City of Baltimore and the counties, which are all political units of co-ordinate rank, was to leave the owners of motor vehicles in Baltimore City in the same situation as that created by the terms of the original act, and to bring the owners of motor vehicles in the several counties within the purview of the legislation, to the extent of the pre-payment of the tax due and owing on the assessed value of the particular motor vehicle. Thus, the objections urged on constitutional grounds to the original act are less forceful when directed against the statute now assailed, and the decision in Grossfeld v. Baughman, supra,
is of controlling effect on the facts of the record now at bar. *Page 119 
As was said in Grossfeld v. Baughman, supra, 148 Md. at page 338, 129 A. at page 373: "On precedent and principle, the provisions of the statute in question are not open to any constitutional objection. The classification of motor vehicles into two great natural divisions is not unreasonable, and the penalties imposed for the failure to pay taxes on the designated class of non-commercial motor vehicles cannot be said to be so arbitrary or unfair as to fall under the condemnation of law. It may well be that the Legislature has a practical condition to deal with in Baltimore City in the collection of taxes on this form of property that could best be met by the enactment of a local statute. But the validity of an enactment does not depend upon its wisdom, and the court will support every law with the presumption of its reasonableness whenever its provisions will permit."